(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2014 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2014 to 03/31/2014 9 Statement of Changes in Shareholders' Equity - from 01/01/2013 to 03/31/2013 10 Statement of Added Value 12 Consolidated Financial Statements Balance Sheet Assets 13 Balance Sheet Liabilities 14 Statement of Income 16 Statement of Comprehensive Income 17 Statement of Cash Flows 18 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2014 to 03/31/2014 19 Statement of Changes in Shareholders' Equity - from 01/01/2013 to 03/31/2013 20 Statement of Added Value 22 Management Report 23 Explanatory Notes 60 Declarations and Opinion Independent Auditors' Report on the Financial Statements 183 Opinion of the Fiscal Council 186 Opinion of the Executive Board on the Consolidated Financial Statements and Independent Auditor's Report 187 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Information – March 31, 2014 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) 03.31.14 Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 1,120,835 Preferred - Total 1,120,835 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN
